NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Patent Application 16/242,287 filed on 1/8/2019.

Statutory Double Patenting – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,275,159 (hereinafter “reference patent”). This is a statutory double patenting rejection.
Claim 2 of the instant application depends on claim 1; therefore the scope of claim 2 is the following:
A method for estimating attenuation characteristics of a tissue using ultrasound comprising:
receiving echo data corresponding to a detection of echoes of one or more ultrasound signals transmitted into the tissue, wherein the echoes are received from a range of depths of the tissue;
obtaining spectral measurements across the range of depths of the tissue using the echo data;
estimating attenuation characteristics of the tissue across the range of depths of the tissue using the spectral measurements across the range of depths of the tissue and known spectral characteristics of the one or more ultrasound signals transmitted into the tissue; 
filtering the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created;
obtaining the spectral measurements across, at least part of, the range of depths of the tissue using the filtered echo data;
identifying areas in the range of depths of the tissue represented by speckle in the spectral measurements; and
continuing to obtain additional spectral measurements for the areas.
Claim 5 of the reference patent depends on claim 1 of the reference patent; therefore, the scope of claim 5 of the reference patent is the following:
A method for estimating attenuation characteristics of a tissue using ultrasound comprising:
receiving echo data corresponding to a detection of echoes of one or more ultrasound signals transmitted into the tissue, wherein the echoes are received from a range of depths of the tissue;
obtaining spectral measurements across the range of depths of the tissue using the echo data;
estimating attenuation characteristics of the tissue across the range of depths of the tissue using the spectral measurements across the range of depths of the tissue and known spectral characteristics of the one or more ultrasound signals transmitted into the tissue;
identifying areas in the range of depths of the tissue represented by speckle in the spectral measurements;
continuing to obtain additional spectral measurements for the areas;
filtering the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created; and
obtaining the spectral measurements across, at least part of, the range of depths of the tissue using the filtered echo data.
By comparing to claim 2 of the instant application to claim 5 of the reference patent, it can easily been seen that they are identical in scope.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-19 of U.S. Patent No. 11,275,159 (hereinafter “reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both generally claiming subcombinations of limitations of the same disclosed inventions which would have been obvious to combine:

Instant Application
Reference Patent
1. A method for estimating attenuation characteristics of a tissue using ultrasound comprising:

receiving echo data corresponding to a detection of echoes of one or more ultrasound signals transmitted into the tissue, wherein the echoes are received from a range of depths of the tissue;

obtaining spectral measurements across the range of depths of the tissue using the echo data;

estimating attenuation characteristics of the tissue across the range of depths of the tissue using the spectral measurements across the range of depths of the tissue and known spectral characteristics of the one or more ultrasound signals transmitted into the tissue;










filtering the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created; and

obtaining the spectral measurements across, at least part of, the range of depths of the tissue using the filtered echo data.

1. A method for estimating attenuation characteristics of a tissue using ultrasound comprising:

receiving echo data corresponding to a detection of echoes of one or more ultrasound signals transmitted into the tissue, wherein the echoes are received from a range of depths of the tissue;

obtaining spectral measurements across the range of depths of the tissue using the echo data;

estimating attenuation characteristics of the tissue across the range of depths of the tissue using the spectral measurements across the range of depths of the tissue and known spectral characteristics of the one or more ultrasound signals transmitted into the tissue;

identifying areas in the range of depths of the tissue represented by speckle in the spectral measurements; and

continuing to obtain additional spectral measurements for the areas.

5. The method of claim 1, further comprising:

filtering the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created; and

obtaining the spectral measurements across, at least part of, the range of depths of the tissue using the filtered echo data.

It would have been obvious to one having ordinary skill in the art to combine claims 1 and 5 of the reference patent in order to obtain the spectral measurement from filtered echo data, thereby improving the spectral measurements. The result of combining claims 1 and 5 of the reference patent would anticipate claim 1 of the instant application.


2. The method of claim 1, further comprising: 

identifying areas in the range of depths of the tissue represented by speckle in the spectral measurements; and

continuing to obtain additional spectral measurements for the areas.



“identifying areas in the range of depths of the tissue represented by speckle in the spectral measurements; and

continuing to obtain additional spectral measurements for the areas” (from claim 1)

3. The method of claim 1, wherein the spectral measurements correspond to overlapping depth levels across the range of depths of the tissue, the method further comprising averaging the spectral measurements at the overlapping depth levels.

2. The method of claim 1, wherein the spectral measurements correspond to overlapping depth levels across the range of depths of the tissue, the method further comprising averaging the spectral measurements at the overlapping depth levels.
5. The method of claim 1, further comprising averaging the spectral measurements across at least a portion of the range of depths of the tissue to improve an overall signal to noise ratio across the range of depths of the tissue.

3. The method of claim 1, further comprising averaging the spectral measurements across at least a portion of the range of depths of the tissue to improve an overall signal to noise ratio across the range of depths of the tissue.
6. The method of claim 1, wherein the one or more ultrasound signals transmitted into the tissue are formed by one or more broadband pulses.

4. The method of claim 1, wherein the one or more ultrasound signals transmitted into the tissue are formed by one or more broadband pulses.
7. The method of claim 1, further comprising: 

generating a set of fast Fourier transforms based on the echo data, wherein each fast Fourier transform in the set of fast Fourier transforms is associated with a depth value;

generating a set of point estimates for a frequency dependent filtering coefficient included as part of the spectral measurements across the range of depths of the tissue, where each point estimate in the set of point estimates corresponds to a fast Fourier transform in the set of fast Fourier transforms; and

extracting a set of attenuation coefficients based on the set of point estimates for the frequency dependent filtering coefficient, the attenuation coefficients representing one or more attenuation levels of the tissue across the range of depths of the tissue.



“generating a set of fast Fourier transforms based on the echo data, wherein each fast Fourier transform in the set of fast Fourier transforms is associated with a depth value; 

generating a set of point estimates for a frequency dependent filtering coefficient included as part of the spectral measurements across the range of depths of the tissue, where each point estimate in the set of point estimates corresponds to a fast Fourier transform in the set of fast Fourier transforms; and 

extracting a set of attenuation coefficients based on the set of point estimates for the frequency dependent filtering coefficient, the attenuation coefficients representing one or more attenuation levels of the tissue across the range of depths of the tissue.” (from claim 10)
8. The method of claim 7, wherein the set of attenuation coefficients is extracted based on a slope of at least one line formed from the set of point estimates.

11. The method of claim 10, wherein the set of attenuation coefficients is extracted based on a slope of at least one line formed from the set of point estimates.
9. The method of claim 7, further comprising applying a least means square fit on the set of attenuation coefficients to generate a varying estimate of attenuation levels across the range of depths of the tissue.

12. The method of claim 10, further comprising applying a least means square fit on the set of attenuation coefficients to generate a varying estimate of attenuation levels across the range of depths of the tissue.
10. The method of claim 7, further comprising: 

generating one or more ultrasound images using the echo data; and

applying a moving block fast Fourier transform to the one or more ultrasound images to generate the set of fast Fourier transforms.

13. The method of claim 10, further comprising: 

generating one or more ultrasound images using the echo data; and

applying a moving block fast Fourier transform to the one or more ultrasound images to generate the set of fast Fourier transforms.
11. The method of claim 10, wherein the moving block fast Fourier transform is applied to the one or more ultrasound images is applied in a direction along the range of depths of the tissue.

14. The method of claim 13, wherein the moving block fast Fourier transform is applied to the one or more ultrasound images is applied in a direction along the range of depths of the tissue.
12. The method of claim 10, wherein one or more fast Fourier transforms in the set of fast Fourier transforms are generated to have overlap with one or more previous fast Fourier transforms created by applying the moving block fast Fourier transform.

15. The method of claim 13, wherein one or more fast Fourier transforms in the set of fast Fourier transforms are generated to have overlap with one or more previous fast Fourier transforms created by applying the moving block fast Fourier transform.
13. The method of claim 10, further comprising applying a plurality of moving block fast Fourier transforms to the one or more ultrasound images to generate the set of fast Fourier transforms,

wherein the set of fast Fourier transforms includes a plurality of subsets of fast Fourier transforms and each subset of fast Fourier transforms corresponding to one of the plurality of moving block fast Fourier transforms used to create each subset of fast Fourier transforms.

16. The method of claim 13, further comprising applying a plurality of moving block fast Fourier transforms to the one or more ultrasound images to generate the set of fast Fourier transforms, 

wherein the set of fast Fourier transforms includes a plurality of subsets of fast Fourier transforms and each subset of fast Fourier transforms corresponding to one of the plurality of moving block fast Fourier transforms used to create each subset of fast Fourier transforms.
14. The method of claim 13, further comprising averaging the set of attenuation coefficients based on the plurality of subsets of fast Fourier transforms to estimate the one or more attenuation levels of the tissue across the range of depths of the tissue.

17. The method of claim 16, further comprising averaging the set of attenuation coefficients based on the plurality of subsets of fast Fourier transforms to estimate the one or more attenuation levels of the tissue across the range of depths of the tissue.
15. The method of claim 7, wherein the set of attenuation coefficients is extracted based on the set of point estimates for the frequency dependent filtering coefficient included as part of the spectral measurements across the range of depths of the tissue and the known spectral characteristics of the one or more ultrasound signals transmitted into the tissue.

18. The method of claim 10, wherein the set of attenuation coefficients is extracted based on the set of point estimates for the frequency dependent filtering coefficient included as part of the spectral measurements across the range of depths of the tissue and the known spectral characteristics of the one or more ultrasound signals transmitted into the tissue.
16. The method of claim 1, further comprising: 

averaging the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created; and

obtaining the spectral measurements across, at least part of, the range of depths of tissue using the averaged echo data.

6. The method of claim 1, further comprising:

averaging the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created; and

obtaining the spectral measurements across, at least part of, the range of depths of tissue using the averaged echo data.
17. A system for estimating attenuation characteristics of a tissue using ultrasound comprising: 

one or more processors; and

a computer-readable medium providing instructions accessible to the one or more processors to cause the one or more processors to perform operations comprising:

receiving echo data corresponding to a detection of echoes of one or more ultrasound signals transmitted into the tissue, wherein the echoes are received from a range of depths of the tissue;

obtaining spectral measurements across the range of depths of the tissue using the echo data;

estimating attenuation characteristics of the tissue across the range of depths of the tissue using the spectral measurements across the range of depths of the tissue and known spectral characteristics of the one or more ultrasound signals transmitted into the tissue;








filtering the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created; and

obtaining the spectral measurements across, at least part of, the range of depths of the tissue using the filtered echo data.
19. A system for estimating attenuation characteristics of a tissue using ultrasound comprising:

one or more processors; and

a computer-readable medium providing instructions accessible to the one or more processors to cause the one or more processors to perform operations comprising:

receiving echo data corresponding to a detection of echoes of one or more ultrasound signals transmitted into the tissue, wherein the echoes are received from a range of depths of the tissue;

obtaining spectral measurements across the range of depths of the tissue using the echo data;

estimating attenuation characteristics of the tissue across the range of depths of the tissue using the spectral measurements across the range of depths of the tissue and known spectral characteristics of the one or more ultrasound signals transmitted into the tissue;

identifying areas in the range of depths of the tissue represented by speckle in the spectral measurements; and

continuing to obtain additional spectral measurements for the areas.

“filtering the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created; and

obtaining the spectral measurements across, at least part of, the range of depths of the tissue using the filtered echo data.” (from claim 5)

It would have been obvious to one having ordinary skill in the art to combine claims 19 and 5 of the reference patent in order to obtain the spectral measurement from filtered echo data, thereby improving the spectral measurements. The result of combining claims 19 and 5 of the reference patent would anticipate claim 17 of the instant application.

18. (New) The system of claim 17, wherein the operations further comprise:

identifying areas in the range of depths of the tissue represented by speckle in the spectral measurements; and

continuing to obtain additional spectral measurements for the areas.




“identifying areas in the range of depths of the tissue represented by speckle in the spectral measurements; and

continuing to obtain additional spectral measurements for the areas.” (from claim 19)
19. The system of claim 17, wherein the operations further comprise

  averaging the spectral measurements across at least a portion of the range of depths of the tissue to improve an overall signal to noise ratio across the range of depths of the tissue.




“averaging the spectral measurements across at least a portion of the range of depths of the tissue to improve an overall signal to noise ratio across the range of depths of the tissue.” (from claim 3)

It would have been obvious to one having ordinary skill in the art to further combine claim 3 of the reference patent in order to improve the signal to noise ratio across the range of depths of the tissue.
20. The system of claim 17,

wherein the spectral measurements correspond to overlapping depth levels across the range of depths of the tissue,

the operations further comprising

averaging the spectral measurements at the overlapping depth levels.


“wherein the spectral measurements correspond to overlapping depth levels across the range of depths of the tissue,

the method further comprising

averaging the spectral measurements at the overlapping depth levels.” (from claim 2)

It would have been obvious to one having ordinary skill in the art to further combine claim 2 of the reference patent in order to improve the signal to noise ratio of the spectral measurements a the overlapping depth levels.




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Otherwise, this objection to claim 4 can be overcome by overcoming the rejection of claim 1.
Claims 1, 3, and 5-20 would be allowable if the non-statutory double patenting rejection is overcome by filing of the terminal disclaimer or by amending the claims to overcome the non-statutory double patenting rejection.
Claim 2 would be allowable if amended to overcome the statutory and non-statutory double patenting rejections. As noted above, a terminal disclaimer would not be sufficient to overcome the statutory double patenting rejection of claim 2. Otherwise, claim 2 may be canceled.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 and dependent claims thereof, within the context of a method for estimating attenuation characteristics of a tissue using ultrasound comprising:
receiving echo data corresponding to a detection of echoes of one or more ultrasound signals transmitted into the tissue, wherein the echoes are received from a range of depths of the tissue;
obtaining spectral measurements across the range of depths of the tissue using the echo data; and
estimating attenuation characteristics of the tissue across the range of depths of the tissue using the spectral measurements across the range of depths of the tissue and known spectral characteristics of the one or more ultrasound signals transmitted into the tissue,
the prior art of record does not teach or reasonably suggest the combination of “filtering the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created” and “obtaining the spectral measurements across, at least part of, the range of depths of the tissue using the filtered echo data” as recited in claim 1.
Zhao et al., “Estimation of ultrasound attenuation and dispersion using short time Fourier transform” Ultrasonics 43 (2005) 375-381 is cited as being prior art closest to the claimed inventio.
Zhao et al. disclose a method for estimating attenuation characteristics of a specimen using ultrasound comprising:
receiving echo data corresponding to a detection of echoes of one or more ultrasound signals transmitted into the specimen (see Fig. 8(a) which illustrates an a received echo data corresponding to a detection of echoes of an ultrasound signal transmitted into the specimen), wherein the echoes are received from a range of depths of the specimen (the first and second echoes at approximately 2 μs and 8 μs represent an echoes off the front face (shallower) and the back face (deeper) of the specimen; the second echo is deeper than the first echo because the transmitted ultrasound signal must first penetrate the front face, then propagate through the thickness of the specimen, before echoing off the back face);
obtaining spectral measurements across the range of depths of the tissue using the echo data (a fourier transform is used to obtain spectral measurements of shallow and deep echoes to obtain amplitude peaks of different frequency components; e.g., see Fig. 8(c) which illustrates amplitude peaks of the 2.2 MHz components of the shallow and deep echoes; see Fig. 8(b) which illustrates the frequency spectrum of the shallow echo); and
estimating attenuation characteristics of the tissue across the range of depths of the specimen using the spectral measurements across the range of depths of the tissue and known spectral characteristics of the one or more ultrasound signals transmitted into the specimen (see Fig. 10 and associated descriptions; attenuation coefficients for various frequencies are estimated across the thickness of the specimen using the amplitude peaks of the shallow and deep echoes for the different frequencies; the amplitude peaks of the shallow echo can be considered to read on known spectral characteristics of the one or more ultrasound signals transmitted into the specimen because the shallow echo is an echo off the front face of the specimen and therefore has not been attenuated by the specimen since the transmitted signal that is echoed off the front face has not (at this point) been attenuated by the specimen; the data approximates an                         
                            
                                
                                    α
                                
                                
                                    0
                                
                            
                        
                     of 0.96 dB/cm and a                         
                            
                                
                                    d
                                    α
                                
                                
                                    d
                                    f
                                
                            
                        
                     of 0.89 dB/cm/MHz).
Although Zhao et al. do not teach that the specimen is tissue per se (rather the specimen is Plexiglas), Zhao et al. teach the determination of acoustic attenuation has important application in ultrasound tissue characterization (see Abstract), thus suggesting that their method could be applied to tissue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Zhao et al. to tissue; and the ordinarily skilled would have been motivated to make this modification because determination of acoustic attenuation has important applications in ultrasound tissue characterization.
Although time gain compensation (which reads on filtering the echo data generated by the one or more ultrasound signals based on a depth of the one or more ultrasound signals in the tissue where the corresponding echo data is created) is generally well-known in ultrasound imaging as a means to correct for the effects of attenuation on the ultrasound signals and echo data thereof in ultrasound, it would not have been obvious to apply it to technique of Zhao et al. because doing so would likely interfere with the ability to discern amplitude differences across different depths.

Claim 17 is to a system comprising a one or processors and a computer-readable medium providing instructions accessible to the one or more processors to cause the one or more processors to perform essentially the method of claim 1. Therefore claim 17 and dependent claims thereof are allowable over the prior art for the same reasons a claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793